11 A.3d 260 (2011)
In re Daniel M. KEIL, Respondent.
No. 10-BG-1338.
District of Columbia Court of Appeals.
Filed January 13, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, and TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Florida suspending respondent from the practice of law in that jurisdiction for a period of fifteen days, see The Florida Bar v. Daniel M. Keil, No. SC10-1481, 2010 WL 3064009 (Fl. August 4, 2010), this court's November 15, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause, and it further appearing that he filed his affidavit as required by D.C. Bar R. XI, § 14(g) on November 15, 2010, it is
*261 ORDERED that Daniel M. Keil, Esquire is hereby suspended from the practice of law in the District of Columbia for a period of fifteen days, nunc pro tunc to November 15, 2010. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment).